Citation Nr: 1223384	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-17 627	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE


Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that in August 2008, the Veteran executed a VA form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), in favor of Disabled American Veterans (DAV) as his representative.  However, in April 2010, the Veteran executed a VA Form 21-22, appointing the Texas Veterans Commission (TVC) as his representative, and submitted an additional VA Form 21-22 in December 2011, also stating TVC's appointment.  This effectively revoked DAV's power of attorney.  Despite the Veteran's revocation of DAV's power of attorney, DAV has continued to submit documents on the Veteran's behalf.  Consequently, the agency of original jurisdiction (AOJ) should ensure that all further communications are directed to TVC and that DAV is not listed as the Veteran's representative.


REMAND

The Veteran asserts that his service-connected hearing loss has been more disabling than currently rated.  He contends that a rating in excess of 20 percent is warranted.

The Veteran was initially awarded service connection for hearing loss in June 1977, at which time he was assigned a noncompensable evaluation.  In May 2000, his disability rating was increased to 20 percent.  A review of the record shows that the Veteran sought an increased rating for his service-connected disability in December 2006.  In connection with that claim, the Veteran was afforded a VA examination in February 2009  

The Board notes that when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2011).  In the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).  In the instant case, the February 2009 VA audiology report only provided a vague mention of the functional effects of the Veteran's hearing loss on his everyday life.  When prompted to describe the effects of hearing loss on functioning and daily activities, the audiologist stated "any noises."  Consequently, the examination is incomplete for rating purposes, and the claim must be remanded for a complete audiological evaluation.  See Martinak, supra.

Furthermore in April 2010, the Veteran indicated that his hearing loss had worsened since his last evaluation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In light of the Veteran's lay statements, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) (suggesting that evidence or allegation of worsening of a disability since a previous examination would warrant an additional VA examination); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

It should also be noted that under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A (a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005). 

In the instant case, in his April 2009 VA Form 9, the Veteran stated "[l]ast year I went to the VA Hospital in Houston for other hearing test [sic], the Audiology Specialist said that my hearing problem is getting worst [sic]."  The Veteran's most recent documented VA examination was just two months earlier, in February 2009.  As such, it is unclear as to whether there are outstanding documents that still need to be obtained by VA.  Thus, on remand, a query should be made with the Houston, Texas, VA Medical Center for any VA treatment records dated within the one year period prior to April 2009 so as to ensure that all potentially relevant records are associated with the claims folder and considered in connection with the Veteran's claim.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claim.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The Veteran has also indicated that he received a VA audiology examination at the Houston, Texas, VA Medical Center within the year prior to filing his April 2009 VA Form 9.  A query should be made to that facility for any VA treatment records for the Veteran within the one year preceding April 2009.

2.  After completing this development, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected hearing loss.  The claims folder, and a copy of this remand, must be provided to and reviewed by the audiologist as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal. See 38 C.F.R. 3.655 (2011)).

The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies and tests deemed necessary by the examiner should be conducted.  Further, the audiologist must provide a full description of all functional deficits, including all effects on daily activity, caused by the Veteran's hearing loss.  See Martinak, 21 Vet. App. at 455.  If no such deficit is found, this should be explained.

3.  The AOJ must ensure that all examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

